                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


DAVID LEE BLOUNT              )
               Plaintiff,     )
                              )
v.                            )                      JUDGMENT
                              )
                              )                      No. 5:20-CV-356-FL
AJINOMOTO HEALTH AND NUTRITION)
               Defendant.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to enforce settlement agreement, motion to dismiss and
plaintiff’s motion to appeal settlement agreement.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 9, 2021, and for the reasons set forth more specifically therein, the court DENIES plaintiff's
motion to appeal settlement agreement. The court GRANTS defendant's motion to enforce
settlement agreement. Plaintiff's claims are DISMISSED WITH PREJUDICE. Defendant’s
motion for attorney's fees and costs is DENIED. Defendant's motion to dismiss for lack of
jurisdiction is DENIED AS MOOT.

This Judgment Filed and Entered on June 9, 2021, and Copies To:
David Lee Blount (via CM/ECF Notice of Electronic Filing)
Regina Worley Calabro (via CM/ECF Notice of Electronic Filing)

June 9, 2021                          PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00356-FL Document 37 Filed 06/09/21 Page 1 of 1
